Exhibit 10.1
  
[logo.jpg]
Kulicke & Soffa Industries Inc.
1005 Virginia Drive
Fort Washington, PA  19034 USA
 
215-784-6000 phone
 
215-659-7588 fax
 
www.kns.com

 
October 18, 2010


Mr. Jason Livingston
[Address Omitted]


Dear Jason:


This letter confirms our mutual understanding that your employment with Kulicke
and Soffa Industries, Inc. (the “Company”) will cease on October 31, 2010.  On
behalf of the Company, I would like to thank you for your contributions to the
Company during the last two years.


In connection with your separation from the Company and as contemplated by
Section 4.4(a) of your Employment Agreement dated October 3, 2008 (the
“Employment Agreement”), as severance, the Company will continue to pay to you
your current base salary through October 3, 2011, provided that you execute a
release of all employment and related claims against the Company, its officers,
directors and stockholders within 21 days.  If you do not revoke the release
within seven days of its execution, the release will become effective and the
Company will commence severance payments.  As provided in Section 4.4(a) of your
Employment Agreement, if you do not sign the release or if you timely revoke it,
you will not receive any severance payments from the Company.  The form of the
release is attached as Exhibit A to this letter.


You acknowledge that following your separation from employment, you continue to
be bound by the confidentiality, noncompetition, non-solicitation and other
provisions in Section 5 of the Employment Agreement.


The Company reserves all of its rights and remedies under the Employment
Agreement and under applicable law, and nothing in this letter shall be
construed as a waiver of those rights or remedies.


Please acknowledge you understand and agree with the arrangement described above
by signing below and returning a copy of this letter and the executed release.



 
Sincerely,
         
/s/ Bruno Guilmart
   
Bruno Guilmart
   
President and
   
Chief Executive Officer
 

 
ACCEPTED AND AGREED
 
/s/ Jason Livingston
 
Jason Livingston
 

 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
RELEASE
 
           1.                Release.  In further consideration of the
compensation and benefits provided pursuant to the Employment Agreement between
Kulicke and Soffa Industries, Inc. (the “Company”) and Jason Livingston (the
“Executive”) and intending to be legally bound, Executive hereby irrevocably and
unconditionally releases and forever discharges the Company and any and all of
its parents, subsidiaries, affiliates, related entities, joint venturers and
each of its and their predecessors, successors, insurers, owners, stockholders,
directors, officers, employees, attorneys, and other agents (“Released Parties”)
of and from any and all rights, obligations, promises, agreements, debts,
losses, controversies, claims, causes of action, liabilities, damages, and
expenses, including without limitation attorneys’ fees and costs, of any nature
whatsoever, whether known or unknown, asserted or unasserted, which he ever had,
now has, or hereafter may have against the Released Parties, or any of them,
that arose at any time before or upon his signing this Release, including
without limitation the right to take discovery with respect to any matter,
transaction, or occurrence existing or happening at any time before or upon his
signing this Release and any and all claims arising under any oral or written
Company program, policy or practice, contract, agreement or understanding
(except and only as set forth in Section 4.4(a) of the Employment Agreement),
any common-law principle of any jurisdiction, any federal, state or local
statute or ordinance, with all amendments thereto, including without limitation
the National Labor Relations Act of 1947, the Civil Rights Acts of 1866, 1871,
1964, and 1991, the Equal Pay Act, the Age Discrimination in Employment Act of
1967, the Rehabilitation Act of 1973, the Bankruptcy Code, the Fair Credit
Reporting Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, the Americans With Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, the Health Insurance
Portability and Accountability Act of 1996, the Sarbanes-Oxley Act of 2002, the
California Fair Employment and Housing Act, and any other employee-protective
law of any jurisdiction that may apply.  (All claims encompassed by this
Paragraph are hereinafter referred to collectively as the “Claims”).


2.           Covenant Not To Sue.  Executive hereby represents and warrants that
he has brought no complaint, claim, charge, action or proceeding against any of
the Released Parties in any judicial, administrative or any other
forum.  Executive covenants to the fullest extent permitted by law that he will
not lodge any formal or informal complaint or pursue any Claim in court.


3.           Knowing and Voluntary Agreement.  Executive acknowledges that he
has carefully read and fully understands all of the provisions and effects of
this Release; that the Company has advised him in writing, by this Paragraph, to
consult with an attorney, and that he has consulted with an attorney of his
choice, before signing this Release; that the Company has provided him with no
less than twenty-one days to consider this Release before signing it; that the
Company has provided him with no less than seven days within which to revoke
this Release after signing it; that Executive is voluntarily entering into this
Release free of coercion and duress; and that neither the Company nor any of its
agents or attorneys has made any representations or promises concerning the
terms or effects of this Release.
 
 
 

--------------------------------------------------------------------------------

 

 
4.           Severability.  If any provision of this Release is determined to be
invalid or unenforceable, the remainder of this Release other than such
provision shall not be affected and will remain in full force and effect;
provided, however, that if any release or waiver set forth in Section 1 of this
Release is declared to be invalid, illegal or unenforceable in whole or in
material respect, the party on whose benefit the release or waiver was provided
shall have the right to elect to consider this Release to be nullified and, in
such case, any payments or benefits that have been or were to be afforded under
this Release shall be returned to the Company with interest unless prohibited by
law.


5.           Good Faith Settlement / Continuing Rights and Obligations.  This
Release constitutes the good faith settlement of all claims or potential claims
Executive may have against the Released Parties, or any of them, and is not and
shall not in any way be construed as an admission of any wrongful or
discriminatory act against Executive or that the termination of Executive’s
employment was in any way wrongful or unlawful.  This Release shall not in any
way impact or diminish the rights and entitlements that the Company has under
the Employment Agreement or the continuing duties and obligations that Executive
owes the Company and others under the Employment Agreement, including Section 5
thereof.  This Release shall not in any way impact or diminish the rights or
entitlements that the parties have under the Asset Purchase Agreement by and
between Orthodyne Electronics Corporation (“OE”) and the Company, dated as of
July 30, 2008, the Earnout Agreement by and between OE and the Company, dated as
of July 30, 2008, or any other agreement between OE and the Company.


6.           Non-Disparagement.  Executive agrees not to make any derogatory,
unfavorable, negative or disparaging statements concerning the Company and its
affiliates, officers, directors, managers, employees or agents, or its or their
business affairs or performance.


7.           Effective Date.  This Release shall become effective and
enforceable, unless sooner revoked pursuant to Paragraph 9, on the eighth day
after Executive signs this Release.  Executive shall deliver this Release
bearing his original signature to the Company at the following address:


Kulicke and Soffa Industries, Inc.
1005 Virginia Drive
Fort Washington, PA   19034
Attn:  General Counsel


8.           Revocation.  Executive may revoke this Release if, before 5:00 p.m.
on the seventh day after Executive signs the Release, he delivers to the
Company, at the address specified in Paragraph 8, written notice of his intent
to revoke this Release.


IN WITNESS WHEREOF, intending to be legally bound, the undersigned has executed
this Release this 18th day of October, 2010.
 

 
/s/ Jason Livingston
 
 
Jason Livingston
 



 
 
 

--------------------------------------------------------------------------------

 